UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


EILEEN BETH PRUITT, #22008-078                  §
                                                §
versus                                          §    CIVIL ACTION NO. 4:17-CV-744
                                                §    CRIMINAL ACTION NO. 4:13-CR-269(9)
UNITED STATES OF AMERICA                        §

                                   ORDER OF DISMISSAL

         This civil action was referred to United States Magistrate Judge Christine A. Nowak. The

Report and Recommendation of the Magistrate Judge (#10), which contains proposed findings of

fact and recommendations for the disposition of such action, has been presented for consideration,

and no objections thereto having been timely filed, the Court concludes that the findings and

conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

conclusions of the Court.

         It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DISMISSED

without .prejudice. All motions by either party not previously ruled upon are DENIED.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 16th day of January, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
